Citation Nr: 1015757	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-06 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment at Lakeway Regional Hospital 
on January 2, 2007.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1966 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Murfreesboro, 
Tennessee Department of Veterans Affairs (VA) Medical Center 
(MC).

The Veteran was scheduled for a personal hearing before a 
member of the Board sitting at the VA Regional Office on 
March 30, 2010, but he withdrew his request for a personal 
hearing on March 23, 2010.  See 38 C.F.R. § 20.702(e) (2009).

The issue on appeal is REMANDED to the VAMC via the Appeals 
Management Center (AMC) in Washington, DC.   


REMAND

A review of the claims file reveals that the Veteran, who has 
been assigned a total disability rating based on individual 
unemployability since December 13, 2004, was hospitalized at 
Lakeway Regional Hospital in Morristown, Tennessee on January 
2, 2007 because of complaints of a productive cough with 
shortness of breath, a sore throat, and chest soreness.  He 
contends that his January 2007 medical expenses should be 
reimbursed because he felt very ill and needed to obtain 
immediate treatment and because a VA facility was too far 
away.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725 (West 2002).

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for: (a) an adjudicated service- 
connected disability; (b) non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service- connected disability; (c) any disability of a 
Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; or (d) any 
illness, injury or dental condition in the case of a Veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2009).

Conversely, under 38 U.S.C.A. § 1725, pursuant to the 
Veterans Millennium Health Care and Benefits Act (Act), 
payment or reimbursement of non-VA emergency medical services 
for nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).

The benefit was denied by the VAMC because the Veteran failed 
to meet two criteria: The Veteran did not have an emergency 
medical condition, and VA facilities were available to treat 
the Veteran.  

However, it is unclear whether or not the Veteran had a 
medical emergency on January 2, 2007, as there is no medical 
opinion obtained which addresses this issue, and the Board 
may not make its own findings without such medical expertise.  
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board is also unable to ascertain from the record whether 
appropriate VA facilities were available.  Moreover, there is 
no medical opinion on file that addresses these questions.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be requested to provide 
any additional evidence that his 
hospitalization at Lakeway Regional Hospital 
on January 2, 2007 was a "medical 
emergency."

2.  After the above development has been 
completed, a medical opinion will be 
requested from an appropriately qualified 
physician, after review of the claims file, 
on whether the Veteran's treatment was for a 
condition of such a nature that a prudent lay 
person would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health 
and whether an appropriate VA facility was 
available to treat the Veteran.  A rationale 
for any opinion expressed must be provided.

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The Veteran's claim for 
payment or reimbursement of private medical 
expenses on January 2, 2007 will then be 
readjudicated.  If the claim continues to be 
denied, the Veteran will be sent a 
Supplemental Statement of the Case and given 
time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

